                 Case 5:20-cv-03899-NC Document 9 Filed 06/23/20 Page 1 of 2




 1   MICHAEL D. BRUNO (SBN: 166805)
     JANA BURESOVA (SBN: 296543)
 2   mbruno@grsm.com
     jburesova@grsm.com
 3   GORDON REES SCULLY MANSUKHANI, LLP
     275 Battery Street, Suite 2000
 4   San Francisco, CA 94111
     Telephone: (415) 875-3126
 5   Facsimile: (415) 986-8054
 6   Attorneys for Defendants
     MINIMALLY INVASIVE SURGICAL
 7   SOLUTIONS MEDICAL CORPORATION;
     ARASH M. PADIDAR; REZA MALEK
 8

 9                                UNITED STATES DISTRICT COURT
10                              NORTHERN DISTRICT OF CALIFORNIA
11                                         SAN JOSE DIVISION
12

13    ELIZABETH FERNANDEZ                               ) CASE NO. 20CV365784
                                                        )
14                                   Plaintiff,         ) DEFENDANTS’ CERTIFICATE OF
15                                                      ) SERVICE
             vs.                                        )
16                                                      )
      MINIMALLY INVASIVE SURGICAL                       )
      SOLUTIONS MEDICAL CORPORATION;
17    ARASH M. PADIDAR; REZA MALEK;                     )
      DOES 1-10                                         )
18                                                      )
                                     Defendants.        )
19                                                      )
20

21          I, Stacey Drucker, declare as follows:

22           I am a resident of the State of California, over the age of eighteen years, and not a party
     to the within action. My business address is: Gordon Rees Scully Mansukhani LLP 275 Battery
23   Street, Suite 2000, San Francisco, CA 94111. I served the attached within documents:
24
            1.      NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441(a)
25                  (FEDERAL QUESTION JURISIDCTION);
            2.      CIVIL CASE COVER SHEET;
26          3.      NOTICE OF ASSIGNMENT OF CASE/CONSENT/DECLINATION OF
                    MAGISTRATE JUDGE;
27          4.      JUDGE’S STANDING ORDERS FOR NATHANAEL M. COUSINS;
            5.      ECF REGISTRATION INFORMATION; and
28

                                                1
                                DEFENDANTS’ CERTIFICATE OF SERVICE
                 Case 5:20-cv-03899-NC Document 9 Filed 06/23/20 Page 2 of 2




 1          6.      ORDER SETTING INITIAL CASE MANAGEMENT CONFERENCE AND
                    ADR DEADLINES.
 2

 3    ELECTRONIC TRANSMISSION:                   By transmitting a pdf format version of the
            document(s) via electronic mail to the party(s) identified on the service list using the
            email address(es) indicated.
 4

 5      Attorneys for Plaintiff:

 6      Robert David Baker, Esq.
        Robert David Baker, Inc.
 7      80 South White Road
        San Jose, California 95127
 8
        Tel: 408-251-3400
 9      Fax: 408-251-3401
        Email: rbaker@rdblaw.net
10
            I am readily familiar with the firm’s practice of collection and processing correspondence
11   for mailing. Under that practice it would be deposited with the U.S. Postal Service on that same
     day with postage thereon fully prepaid in the ordinary course of business. I am aware that on
12   motion of the party served, service is presumed invalid if postal cancellation date or postage
     meter date is more than one day after the date of deposit for mailing in affidavit.
13
              I declare under penalty of perjury under the laws of the State of California that the above
14   is true and correct. Executed on June 23, 2020, at San Francisco, California.
15

16
                                                         Stacey Drucker
17

18
19

20

21

22

23

24

25

26

27

28

                                                 2
                                 DEFENDANTS’ CERTIFICATE OF SERVICE
